NUMBER 13-12-00197-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                            IN RE HERMELINDA P. REYNA


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relator, Hermelinda P. Reyna, pro se, filed a document entitled “Order of

Appeals” in the above cause on March 19, 2012. The document is unclear regarding

the specific actions or orders complained of or the nature of the relief sought by relator.

Because the document does not reference an order or judgment subject to appeal, and

the underlying trial court cause as identified in this pleading remains pending, we




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
construe this document as a petition for writ of mandamus. See generally TEX. R. APP.

P. 25.1(a), (d).

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).       The relator has the burden of establishing both prerequisites to

mandamus relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149,

151 (Tex. 2003) (orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426

(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a

writ of mandamus must show himself entitled to the extraordinary relief he seeks.”).

       In addition to other requirements, relator must include a statement of facts

supported by citations to “competent evidence included in the appendix or record,” and

must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX.

R. APP. P. 52.3. In this regard, it is clear that relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met her burden

to obtain mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

In fact, at the present time, the Court is unable to discern the nature of the relief sought




                                             2
by relator. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP.

P. 52.8(a).


                                              PER CURIAM

Delivered and filed the
27th day of March, 2012.




                                          3